DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 17/700,566 originally filed on March 22, 2022. Claims 1-20 are presented for examination. Claims 1, 11, and 20 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on March 22, 2022 has been considered. It is noted that the non-patent literature documents cite numbers 3-6 were not considered because no copies or dates of the documents were provided in the instant application or in the parent application. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application is a continuation of 16/094,292, filed on October 17, 2018. This application is a 371 of PCT/EP2017/058916, filed April 13, 2017. This application claims foreign priority of EP16167028.6, filed April 26, 2016. Receipt is acknowledged in the parent application 16/094,292 of certified copies of papers required by 37 CFR 1.55 on October 17, 2018. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,324,666. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent No. 11,324,666
1. An infant feeding system for orally feeding a liquid to an infant, wherein the infant feeding system comprises: 

5at least one sensor configured to measure at least one physical property from a feeding bottle; 
a transmitter configured to transmit information regarding said measured at least one physical property; 

a user interface configured to transmit feeding data regarding a feeding session of said 10infant; and 
a server comprising: 
a memory configured to: 
store machine executable instructions; 
a processor configured to: 
15access the machine executable instructions within said memory, wherein execution of the machine executable instructions causes the processor to: 
receive the transmitted said measured at least one physical property; 
receive said feeding data; 

access a feeding database based on the received measured at least 20one physical property and said feeding data; 
receive instructional data from the feeding database, 
transmit the received instructional data to said user interface; 
transmit a contextual data request to said user interface, wherein the user interface is configured to: 
25display a questionnaire in response to the transmitted contextual data request, wherein said questionnaire is constructed from the instructional data transmitted to said user interface.
1. An infant feeding system for orally feeding a liquid to an infant, wherein the infant feeding system comprises: 
a bottle sleeve, said bottle sleeve comprising: 
at least one sensor, said sensor configured to measure at least one physical property; and 
a transmitter configured to: transmit information regarding said measured at least one physical property, wherein said bottle sleeve is configured to contain a feeding bottle, therein; 
a user interface configured to: transmit descriptive information regarding feeding conditions of said infant; 
a server comprising: 
a memory configured to: 
store machine executable instructions; 
a processor configured to: 
access the machine executable instructions within said memory, wherein execution of the machine executable instructions causes the processor to: 
receive the transmitted said measured at least one physical property; 
receive said descriptive information of feeding conditions; 
access a feeding database based on the received measured at least one physical property and said descriptive information; 
receive instructional data from the feeding database; 
transmit the received instructional data to said user interface; 
transmit a contextual data request to said user interface, wherein the user interface is configured to: 
display a questionnaire in response to the contextual data require, wherein said questionnaire is constructed from the instructional data transmitted to said user interface.




































2. The infant feeding system of claim 1, wherein said questionnaire is customized in 30response to said feeding data.
1. An infant feeding system for orally feeding a liquid to an infant, wherein the infant feeding system comprises: 
a bottle sleeve, said bottle sleeve comprising: 
at least one sensor, said sensor configured to measure at least one physical property; and 
a transmitter configured to: transmit information regarding said measured at least one physical property, wherein said bottle sleeve is configured to contain a feeding bottle, therein; 
a user interface configured to: transmit descriptive information regarding feeding conditions of said infant; 
a server comprising: 
a memory configured to: 
store machine executable instructions; 
a processor configured to: 
access the machine executable instructions within said memory, wherein execution of the machine executable instructions causes the processor to: 
receive the transmitted said measured at least one physical property; 
receive said descriptive information of feeding conditions; 
access a feeding database based on the received measured at least one physical property and said descriptive information; 
receive instructional data from the feeding database; 
transmit the received instructional data to said user interface; 
transmit a contextual data request to said user interface, wherein the user interface is configured to: 
display a questionnaire in response to the contextual data require, wherein said questionnaire is constructed from the instructional data transmitted to said user interface.
3. The infant feeding system of claim 1, wherein the feeding database is configured to use a pattern recognition algorithm with the contextual data and the feeding data to select the instructional data from pre-generated instructional data elements.
2. The infant feeding system of claim 1, wherein the feeding database is configured to use a pattern recognition algorithm with the contextual data and the feeding data to select the instructional data from pre-generated instructional data elements.
4. The infant feeding system of claim 3, wherein the pattern recognition algorithm comprises a trained neural network, a decision tree, an expert system, or a cluster algorithm.
3. The infant feeding system of claim 2, wherein the pattern recognition algorithm is any one of the following: a trained neural network, a decision tree, an expert system, and a cluster algorithm.
5. The infant feeding system of claim 1, wherein the at least one sensor comprises a temperature sensor for measuring a temperature of the liquid, an accelerometer sensor for 10measuring an orientation of the infant feeding system, an environmental light sensor for measuring an ambient light level, an environmental sound sensor for measuring an ambient sound level, a force sensor for measuring a weight of the liquid, or a combination thereof.
4. The infant feeding system of claim 1, wherein the at least one sensor comprises any one of the following: a temperature sensor for measuring a temperature of the liquid, an accelerometer sensor for measuring an orientation of the infant feeding system, an environmental light sensor for measuring an ambient light level, an environmental sound sensor for measuring an ambient sound level, a force sensor for measuring a weight of the liquid, and combinations thereof.
6. The infant feeding system of claim 5, wherein execution of the machine executable 15instructions further causes the processor to determine an acquisition time period during which the feeding data is acquired, wherein the acquisition time period is determined by applying at least one predetermined criterion to data measured by the at least one sensor.
5. The infant feeding system of claim 4, wherein execution of the machine executable instructions further causes the processor to determine an acquisition time period during which the feeding data is acquired, wherein the acquisition time period is determined by applying at least one predetermined criterion to data measured by the at least one sensor.
7. The infant feeding system of claim 1, wherein the contextual data comprises a user's 20response or activity profile, wherein the activity profile is within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period.
6. The infant feeding system of claim 5, wherein the at least one sensor comprises the accelerometer sensor, wherein execution of the instructions further cause the processor to determine an activity profile using the accelerometer sensor, wherein the contextual data comprises the activity profile within a first predetermined time range before acquiring the feeding data, and wherein the first predetermined time range is before the acquisition time period.
8. The infant system of claim 1, wherein the contextual data comprises a noise profile 25within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period.
7. The infant feeding system of claim 5, wherein the at least one sensor comprises the environmental sound sensor, wherein execution of the instructions further cause the processor to determine a noise profile using the environmental sound sensor, wherein the contextual data comprises the noise profile within a second predetermined time range before acquiring the feeding data, and wherein the second predetermined time range is before the acquisition time period.
9. The infant feeding system of claim 1, wherein the contextual data comprises an ambient light profile within a predetermined time range before acquiring the feeding data.
8. The infant feeding system of claim 5, wherein the at least one sensor comprises the environmental light sensor, wherein execution of the instructions further cause the processor to determine an ambient light profile using the environmental light sensor, wherein the contextual data comprises the ambient light profile within a third predetermined time range before acquiring the feeding data.
10. The infant feeding system of claim 1, wherein a combination of the feeding data and the contextual data are used to select the instructional data, wherein the instructional data provides feedback on the feeding session.
2. The infant feeding system of claim 1, wherein the feeding database is configured to use a pattern recognition algorithm with the contextual data and the feeding data to select the instructional data from pre-generated instructional data elements.


Instant claims 11-20 have substantially the same limitations as instant claims 1-10, and also fall under the Double Patenting rejection for the same reasons.
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 1-20 of the application and claims 1-10 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 of the application is anticipated by claims 1-10 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an infant feeding system” (i.e. a machine), claim 11 is directed to “an infant feeding system” (i.e. a machine), and claim 20 is directed to “a non-transitory, computer-readable medium” (i.e. a system), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “operating an infant feeding system,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“measure at least one physical property from a feeding bottle; 
transmit information regarding said measured at least one physical property; 
transmit feeding data regarding a feeding session of said infant; and 
receive the transmitted said measured at least one physical property; 
receive said feeding data; 
receive instructional data, 
transmit the received instructional data; 
transmit a contextual data request,
display a questionnaire in response to the transmitted contextual data request, wherein said questionnaire is constructed from the instructional data.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one sensor,” “a transmitter,” “a user interface,” “a server,” “a memory,” “a processor,” and “a feeding database,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “operating an infant feeding system,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one sensor,” “a transmitter,” “a user interface,” “a server,” “a memory,” “a processor,” “a feeding database,” “a non-transitory, computer-readable medium,” and “a computing device” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-10 and 12-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10 and 12-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1 and 11.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 10, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lipoma et al. (hereinafter “Lipoma,” US 2015/0094830) in view of Auchinleck (US 2009/0157428).
Regarding claim 1, and substantially similar limitations in claim 11, Lipoma discloses an infant feeding system for orally feeding a liquid to an infant (Lipoma Fig. 1, a component of the system is the infant feeding monitor 106; Lipoma Fig. 1A, showing a child care device 167 in the form of an infant feeding bottle), wherein the infant feeding system comprises: 
at least one sensor configured to measure at least one physical property from a feeding bottle (Lipoma [0069], “Data can be generated by a childcare device 400, sensor 400A, or other device that includes a sensor”); 
a transmitter configured to transmit information regarding said measured at least one physical property (Lipoma [0074], “communicating over a communication network”; also Lipoma [0070], “data used by the event server may originate from childcare devices… or received directly from a device wherein data from device is directly transmitted to the server”); 
a user interface configured to transmit feeding data regarding a feeding session of said infant (Lipoma Fig. 1A, showing personal computer device 165; also Lipoma [0033], “personal computing devices may include, without limitation, a personal phone, a computer, a tablet, or any other suitable electronic device, which is connected to the internet and can display an output”; also Lipoma [0070], “data used by the event server may originate from childcare devices… or received directly from a device wherein data from device is directly transmitted to the server”); and 
a server (Lipoma Fig. 1, servers 102, 104, 106, and 108) comprising: 
a memory (Lipoma [0080], “memory device”) configured to: 
store machine executable instructions (Lipoma [0082], “Programmable logic may be fixed either permanently or transitorily in a tangible storage medium, such as a semiconductor memory device”); 
a processor (Lipoma [0074], “processor”) configured to: 
access the machine executable instructions within said memory (Lipoma [0083], “embodiments of the present invention may employ conventional components such as conventional computers”), wherein execution of the machine executable instructions causes the processor to: 
receive the transmitted said measured at least one physical property (Lipoma [0043], “The infant feeding system 112 preferably measures the time of use information associated with the feeding of the infant as well as the feeding quantity and the environment around the feeding system”); 
receive said feeding data (Lipoma [0062], “Table 3 shows events preferably generated by the personal computing device. In events 14-16, the event server 102 receives feeding or lulling instructions as preferences from the caregiver. The event server 102 may relay the information to the respective care device”; see also Lipoma Table 3, showing events “receive feeding information” and “receive feeding schedule” received from the user “personal computing device” and sent to the “feeding system”); 
access a feeding database based on the received measured at least one physical property and said feeding data (Lipoma Table 3, showing events “receive feeding information” and “receive feeding schedule” received from the user “personal computing device” and sent to the “feeding system”); 
receive instructional data from the feeding database (Lipoma [0059], “Table 2 shows events preferably generated by the event server 102. Events 8 and 9, for example, indicate that a sleep schedule or a feeding schedule, respectively provided by the caregiver has met a specific condition, such as time”; also Lipoma Table 2, showing that when the feeding schedule meets the specified condition, a command instructing the feeding system to initiate is sent), 
transmit the received instructional data to said user interface (Lipoma [0048], “for example, that the health-monitoring server 104 decides that the data indicates that the infant has woken up--the server 104 then sends an event to the event server 102. The event server 102 would then decide whether to send an alert to a personal computer device, such as the caregiver's mobile phone”; see also Lipoma Table 1, showing that in the event the infant is awake, an alert may be sent according to preference of the user; see also Lipoma Table 2, showing that in the event the feeding schedule meets a specified condition, an alert may be sent to the caregiver’s personal computer device according to preference of the user).
Lipoma does not explicitly teach transmit a contextual data request to said user interface, wherein the user interface is configured to: display a questionnaire in response to the transmitted contextual data request, wherein said questionnaire is constructed from the instructional data transmitted to said user interface.
However, Auchinleck discloses transmit a contextual data request to said user interface, wherein the user interface is configured to: display a questionnaire in response to the transmitted contextual data request, wherein said questionnaire is constructed from the instructional data transmitted to said user interface (Auchinleck Abstract, “the collection, storage, and communication of information relevant to handling of the mother's milk are detailed such that complete audit trails are recorded and guidance to the caregiver is provided in order to ensure that all required procedures are executed properly”; see also Auchinleck Figs. 4-10, showing processes for receiving contextual information, outputting instructions, and asking the user to enter information (questionnaire); also Auchinleck Fig. 4 and [0044], “Referring to FIG. 4, software included on PDA 48 provides means for creating a feed order (process 10). At each step in process 10, the software causes PDA 48 to display messages to the caregiver indicating the next step that the caregiver should perform”; also Auchinleck [0080], “The software on PDA 48 compares the baby's identification as read from patient code 46 with the baby's identification as read from the barcode on the feeding unit… If the identification does match, PDA 48 displays a prompt asking if the baby's stomach is aspirated (to remove undigested milk), and if so, to enter the volume of the aspirate and indicate if the undigested milk was returned to the baby's stomach (step 180). Entry is facilitated with touch-screen numeric keypad displayed on the screen of PDA,” when the feeding unit is verified to match with the correct baby, a questionnaire is displayed on the PDA user interface asking if the baby’s stomach is aspirated and prompting the user to enter volume of the aspirate).
Auchinleck is analogous to Lipoma, as both are drawn to the art of infant feeding systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma, to include transmit a contextual data request to said user interface, wherein the user interface is configured to: display a questionnaire in response to the transmitted contextual data request, wherein said questionnaire is constructed from the instructional data transmitted to said user interface, as taught by Auchinleck, in order to verify that feeding procedures are followed correctly to avoid errors in infant feeding (Auchinleck [0008]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, and substantially similar limitations in claim 15, Lipoma in view of Auchinleck discloses that the at least one sensor comprises a temperature sensor for measuring a temperature of the liquid, an accelerometer sensor for measuring an orientation of the infant feeding system, an environmental light sensor for measuring an ambient light level, an environmental sound sensor for measuring an ambient sound level, a force sensor for measuring a weight of the liquid, or a combination thereof (Lipoma [0029], “The Infant feeding monitor server 106 communicates with an infant feeding-system 112 to assist the caregiver in the feeding of the infant. In an embodiment, the feeding system 112 is a heater and chiller system for regulating temperature of an infant milk or formula,” a temperature sensor must necessarily be present for the feeding system to regulate temperature of infant milk or formula).
Regarding claim 6, and substantially similar limitations in claim 16, Lipoma in view of Auchinleck discloses that execution of the machine executable instructions further causes the processor to determine an acquisition time period during which the feeding data is acquired, wherein the acquisition time period is determined by applying at least one predetermined criterion to data measured by the at least one sensor (Lipoma [0056], “upon an event indicating the infant is… hungry (event 3)…, the event server 102 pulls stored notification preferences of the caregiver of the respective event and sends out an alert where the permission is given”; also Lipoma Table 1, showing monitoring system 110 determining infant is hungry; also Lipoma [0035], “base station 110 preferably measures physiological states of the infant, including, but not limited to movement, heart rate, breathing rate, body temperature, skin temperature, blood oxygen saturation level, location, noise, moisture level of the infant's garments (such as diapers), and body temperature”; also Lipoma Table 2, send command to initiate feeding system when feeding schedule meets specified condition).
Regarding claim 8, and substantially similar limitations in claim 18, Lipoma in view of Auchinleck discloses that the contextual data comprises a noise profile within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period (Lipoma [0035], “base station 110 preferably measures physiological states of the infant, including, but not limited to… location, noise”).
Regarding claim 10, and substantially similar limitations in claim 19, Lipoma in view of Auchinleck discloses that a combination of the feeding data and the contextual data are used to select the instructional data, wherein the instructional data provides feedback on the feeding session (Lipoma Tables 1-3).
Regarding claim 17, Lipoma in view of Auchinleck discloses that execution of the instructions further causes the processor to determine a profile through the at least one sensor (Lipoma [0035], “base station 110 preferably measures physiological states of the infant, including, but not limited to… location, noise,” determining a noise profile through a sensor).

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, in further view of Bond et al. (hereinafter “Bond,” US 6,177,940).
Regarding claim 2, and substantially similar limitations in claims 12 and 20, Lipoma in view of Auchinleck does not explicitly teach that said questionnaire is customized in response to said feeding data.
However, Bond discloses that said questionnaire is customized in response to said feeding data (Bond col. 18 lines 17-32, “predetermined symptom preferably is derived from the answer to the preliminary set of questionnaires answered by the clinician, as described above. An affirmative answer to the query 1702 results in the display 1704 of a set of additional and specific questions relating to the particular symptom. Thus, a patient questionnaire may dynamically present different groups of specific questions 1706, 1710 based on input from the patient, and each of which result in the display 1708, 1712 of specific related questions.”).
Bond is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of expert systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include said questionnaire is customized in response to said feeding data, as taught by Bond, in order to provide real-time analyses of the input data (Bond col. 2 line 66 through col. 3 line 8). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, in further view of Brover (US 2006/0074279).
Regarding claim 3, and substantially similar limitations in claim 13, Lipoma in view of Auchinleck does not explicitly teach that the feeding database is configured to use a pattern recognition algorithm with the contextual data and the feeding data to select the instructional data from pre-generated instructional data elements.
Lipoma does disclose that the feeding database uses contextual data and the feeding data to select the instructional data from pre-generated instructional data elements (Lipoma Tables 1-3). But Lipoma does not teach that the feeding database is configured to use a pattern recognition algorithm.
However, Brover discloses that the feeding database is configured to use a pattern recognition algorithm (Brover [0131], “The learning engine comprises a pattern recognition unit 80 which may make use of any known pattern identification system, for example neural networks, rule-based identification and the like. The pattern recognizer may make use of a nutritional database 82 showing which foods are substitutes for which other foods, and a database 84 which groups foods into food styles”).
Brover is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of nutritional expert systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include that the feeding database is configured to use a pattern recognition algorithm, as taught by Brover, in order to provide the user with more appropriate advice (Brover [0131]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, and substantially similar limitations in claim 14, Lipoma in view of Auchinleck does not teach that the pattern recognition algorithm comprises a trained neural network, a decision tree, an expert system, or a cluster algorithm.
However, Brover discloses that the pattern recognition algorithm comprises a trained neural network, a decision tree, an expert system, or a cluster algorithm (Brover [0131], “The learning engine comprises a pattern recognition unit 80 which may make use of any known pattern identification system, for example neural networks, rule-based identification and the like. The pattern recognizer may make use of a nutritional database 82 showing which foods are substitutes for which other foods, and a database 84 which groups foods into food styles”).
Brover is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of nutritional expert systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include the pattern recognition algorithm comprises a trained neural network, a decision tree, an expert system, or a cluster algorithm, as taught by Brover, in order to provide the user with more appropriate advice (Brover [0131]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, and in further view of Shoham et al. (hereinafter Shoham; US 2019/0096224).
Regarding claim 7, Lipoma in view of Auchinleck does not explicitly teach that the contextual data comprises a user's response or activity profile, wherein the activity profile is within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period.
However, Shoham discloses that the contextual data comprises a user's response or activity profile, wherein the activity profile is within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period (Shoham Fig. 1, showing an infant feeding device; Shoham [0034], “tilting sensor means as known in the art such as but not limited to accelerometers… These sensors can be programmed to be in activation either constantly or only at a regular intervals”).
Shoham is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of infant feeding devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include the contextual data comprises a user's response or activity profile, wherein the activity profile is within a predetermined time range before acquiring the feeding data, and wherein the predetermined time range is before the acquisition time period, as taught by Shoham, so that the tilt angle of the feeding bottle may be monitored to prevent discomfort of the infant (Shoham [0037]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, and in further view of Lau (US 2015/0196247).
Regarding claim 9, Lipoma in view of Auchinleck does not explicitly teach that the contextual data comprises an ambient light profile within a predetermined time range before acquiring the feeding data.
However, Lau discloses that the contextual data comprises an ambient light profile within a predetermined time range before acquiring the feeding data (Lau [0152], “the video camera can detect IR light (in addition to the normal visual light),” the video camera can gather visual light data from the nipple of the feeding device).
Lau is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of infant feeding devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include the contextual data comprises an ambient light profile within a predetermined time range before acquiring the feeding data, as taught by Lau, for gathering light data in the infant’s mouth during feeding (Lau [0151]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 2003/0063135) Method and apparatus for managing infant care
Kaplan et al. (US 2010/0131454) Method and system for evaluating feeding performance of individual neonates
Zhou (US 2018/0197629) Smart tracking of baby feeding habits
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                 

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715